Citation Nr: 0943541	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-25 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Polly Admore, Attorney 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO).  

As originally developed for appeal, the Veteran's claim 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In May 2009, the RO 
granted service connection for PTSD and assigned a 70 percent 
evaluation, effective March 16, 2005.  In a September 2009, 
statement, the Veteran expressed satisfaction with the 
outcome.  He has provided no additional argument on that 
issue, and it was not certified to the Board.  As a result 
this issue is moot, and no longer before the Board.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO increased the 
separate disability ratings for peripheral neuropathy of the 
left and right lower extremities to 10 percent.  The Veteran 
appealed the decision.

2.  In a July 2006 rating decision, the RO assigned separate 
20 percent evaluations for peripheral neuropathy of the left 
and right lower extremities.

3.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the RO on September 9, 2009, the 
Veteran indicated that with the successful resolution of his 
PTSD claim, he was now rated as 100 percent disabling and no 
longer wished to pursue an increased rating for the 
peripheral neuropathy.  This statement constitutes written 
withdrawal of the substantive appeal with regard to this 
matter.  Hence, there remains no allegation of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the claims, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).




ORDER

The appeal as to entitlement to an evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity is dismissed.

The appeal as to entitlement to an evaluation in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


